Citation Nr: 1709719	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-14 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disability.  

3.  Entitlement to service connection for a bilateral hip disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to March 2003 and from November 2003 to March 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2016.  The claims file includes a transcript of the proceeding.  

The Board observes that various documents have been added to the Veteran's claims file since the issuance of the May 2011 Statement of the Case, including medical evidence that was submitted in February 2017 without a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  Nevertheless, the Board finds that it may proceed to review the claims with no prejudice to the Veteran, as it is granting her claim for service connection for a cervical spine disability and remanding the remaining claims for additional development.  

The issue of entitlement to service connection for a neurologic disorder affecting the Veteran's bilateral upper extremities has been raised by the record in the Veteran's May 2011 VA Form 9 and her October 2016 hearing testimony, but it has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of entitlement to service connection for a low back disability and for a bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's cervical spine disability, diagnosed as degenerative disc disease of the cervical spine and cervical disc displacement, was caused by her active military service.  


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for the Veteran's cervical spine disability, diagnosed as degenerative disc disease of the cervical spine and cervical disc displacement, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting the Veteran's claim for service connection for a cervical spine disability.  Thus, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist the Veteran in her claim for service connection, such error is not prejudicial and will not be discussed further.  


II.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background and Legal Analysis

The Veteran contends that she is entitled to service connection for a cervical spine disability.  As set forth in her May 2011 VA Form 9 and October 2016 hearing testimony, the Veteran maintains that her claimed cervical spine disability was incurred during active duty service.  The Veteran's military occupational specialty was unit supply specialist, and she contends that she injured her neck while lifting heavy boxes and supplies while wearing full gear weighing approximately 50 pounds, and after passing out, falling, and hitting the back of her head and/or neck.  According to the Veteran, she did not experience neck pain prior to active service, and she has had chronic neck pain since service.  

In an August 2002 report of medical history on enlistment into the National Guard, the Veteran denied any history of musculoskeletal symptoms.  In a corresponding report of medical examination, the Veteran's spine/other musculoskeletal system was clinically evaluated as normal.  

October 2004 service treatment records indicate that the Veteran complained of a three-month history of neck pain that began after passing out and falling.  Impressions during this time included acute trapezius strain (October 12) cervical strain (October 18), and cervical postural dysfunction (October 25).  An October 2004 DA Form 2173, Statement of Medical Examination and Duty Status provides that the Veteran had neck pain following a fall in Iraq and that the injury occurred during active duty on October 12, 2004.  In her sworn statement, the Veteran described feeling a pull in her neck after lifting a box, and she described a separate incident that involved passing out and hitting her head, after which she began to visit sick call and obtain physical therapy.  

A November 2004 treatment record notes that the Veteran had right-sided neck pain since July 2004; the assessment was mechanical cervical spine pain.  December 2004 treatment records appear to indicate that the Veteran received physical therapy for postural dysfunction that resulted in cervical spine pain and that she received trigger point injections in the T5 and trapezius areas.  One of these treatment records, dated December 23, 2004, indicates that the treating physician recommended that the Veteran reduce her Kevlar wear unless it would compromise her safety.  A February 2005 treatment record provides that the Veteran had neck pain since July 2004 and that while the mechanism of the injury was uncertain, the Veteran speculated that she might have hit her head or twisted her neck during two fainting spells, and soon after exacerbated her condition after a heavy lift and twist at head-level.  The diagnosis was mechanical neck pain.  

In a February 2005 report of medical history, the Veteran affirmed a history of recurrent back pain/problems and swollen or painful joints.  The Veteran noted that her neck was swollen.  The examining physician commented that the Veteran's neck had been hurting since July or August 2004 and that the Veteran had trigger point injections in her neck, back, and shoulders.  The corresponding report of medical examination provides that the Veteran's spine/other musculoskeletal system was clinically evaluated as normal; however, in the summary of defects and diagnoses, the examining physician listed neck pain.  

Following service, August 2007 VA treatment records indicate that the Veteran reported hurting her neck while in Iraq in 2004 after heavy lifting, and that she complained of constant neck pain.  A primary care note provides that an MRI that was performed at a non-VA facility approximately six month prior showed a normal neck.  The assessment was chronic neck pain.  

The claims file includes several records from the Spine Neuro Center dated in August and September 2010.  According to August and September 2010 letters from Dr. J. Pickett, the Veteran developed neck pain six years prior, and it had been persistent since that time.  The letter provides that the pain tended to wax and wane, but it never resolved.  Plain films of the Veteran's cervical spine revealed loss of normal cervical lordosis, but no malalignment.  Dr. Pickett wrote that he felt her pain was primarily musculoskeletal in origin and that there were mild degenerative changes in her cervical spine.  He did not see evidence of a radicular component.  

As reflected in December 2012 private treatment records from Lakeside North, the Veteran received treatment for her neck pain, in addition to pain in her back, right arm, and right shoulder.  The treating physician wrote that her symptoms began gradually and might be related to a previous military-related injury.  The assessments included cervical disorder.  According to a December 2012 cervical spine MRI report, the impression was mild disc bulging at C3-C4 and at C6-C7.  

Private treatment records from Dr. D. Foote, such as those dated in July and August 2013, show that the Veteran continued to receive treatment for her neck symptoms and that she was assessed with cervical disc displacement.  

In a December 2016 letter, Dr. D. Campbell from Lakeside North, in pertinent part, opined that the Veteran's degenerative disc disease of the cervical spine, as well as her bulging discs, were the result of her active duty service.  Dr. Campbell reviewed the Veteran's service treatment records and referenced both her 2004 cervical strain injury and mechanical cervical spine injury.  Dr. Campbell also reviewed the Veteran's post-service medical treatment records.  He provided that degenerative disc disease and bulging discs in the cervical spine are possible outcomes of the problems evaluated in the Veteran's service treatment records, and when considering the Veteran's continuity of symptomatology since 2004, Dr. Campbell opined that the Veteran's current diagnoses of degenerative disc disease and bulging discs of the cervical spine were the direct result of the injuries she sustained in 2004 during her tour of duty in Iraq.  

As an initial matter, although the Veteran has been diagnosed with degenerative disc disease of the cervical spine, there is no indication in the record of arthritis of the cervical spine prior to 2010.  Because the record does not establish that the Veteran had arthritis of the cervical spine within one year from the date of separation from service, or any other relevant chronic disease, presumptive service connection is not warranted in this case.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

As noted above, to establish service connection for the claimed disability on a direct basis, there must be evidence of: an in-service incurrence or aggravation of a disease or injury, a current disability, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  

Here, the Board finds that the Veteran has met the first Shedden element of a current disability given the noted diagnoses of degenerative disc disease of the cervical spine, as well as disc displacement.  See, e.g., Shedden, 381 F.3d at 1167.  The Board must therefore consider whether the record establishes a nexus between the Veteran's cervical spine disability and her active service.  

As set forth above, in a December 2016 letter, Dr. D. Campbell opined that the Veteran's cervical spine disability was the direct result of her 2004 in-service neck injuries.  Based on a review of the letter, Dr. Campbell considered the specific nature of the Veteran's in-service neck injuries, her continued symptomatology since service, and the nature of her current cervical spine disability.  Moreover, Dr. Campbell's opinion is consistent with a December 2012 treatment record from Lakeside North noting that the Veteran's symptoms, including those associated with her cervical spine disability, began gradually and might be related to her previous military-related injury.  Additionally, given the Veteran's consistent reports regarding the nature of her in-service neck injuries and her continued symptomatology since the in-service neck injuries, as reflected in her statements, as well as her service and post-service medical records, the Board finds that the Veteran's statements are credible and probative.  See, e.g., Layno, 6 Vet. App. at 469.  As such, the Veteran's reports add weight to Dr. Campbell's opinion and to her overall claim.  Therefore, with respect to the Veteran's cervical spine disability, the December 2016 opinion appears to be both fully informed and reliable, as Dr. Campbell relied on the nature of the Veteran's in-service neck injuries and current condition, the Veteran's continuity of symptomatology since service, and his medical knowledge and skill.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008).  As such, the Board affords significant weight to the December 2016 opinion and finds that it supports a conclusion that the Veteran's cervical spine disability is etiologically related to her active duty service.  

Thus, considering the Veteran's in-service neck injuries and her current disability, the positive etiology opinion of record, and the fact that there is no competent evidence of record to the contrary, the Board finds that at the very least, the evidence of record is in relative equipoise.  As such, the Board affords the Veteran the benefit of the doubt and finds that service connection for her cervical spine disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for the Veteran's cervical spine disability, diagnosed as degenerative disc disease of the cervical spine and cervical disc displacement, is granted.  


REMAND

The Veteran contends that she is entitled to service connection for a low back disability and a bilateral hip disability.  Based on the Veteran's June 2008 notice of disagreement, May 2011 VA Form 9, and her October 2016 hearing testimony, the Veteran maintains that her claimed low back and bilateral hip disabilities resulted from performing her military occupational specialty of unit supply specialist, which required lifting and delivering heavy boxes and supplies, and jumping onto and off trucks, while wearing full gear weighing approximately 50 pounds.  The Veteran also suggests that her claimed low back disability might be due to falling.  The Veteran provides that she began to experience back pain during service that radiated into her hips and that these symptoms began after she started experiencing neck pain during service.  The Veteran maintains that these symptoms have continued since service.  Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

While the Veteran's service treatment records do not reflect any diagnosed back conditions during service, December 2004 treatment records appear to indicate that the Veteran received trigger point injections in the trapezius and/or T5 region.  One of these treatment records, dated December 23, 2004, shows that the treating physician recommended that the Veteran reduce her Kevlar wear unless doing so would compromise her safety.  A February 2005 post-deployment health assessment indicates that the Veteran reported having back pain during her deployment to Iraq.  In a February 2005 report of medical history, the Veteran noted that she had back pain, which she thought was caused by her neck.  The examining physician wrote that the Veteran's neck still hurt from July or August 2004 and that the Veteran had trigger point injections in her neck, back, and shoulders.  In a corresponding report of medical examination, the Veteran's spine was clinically evaluated as normal, and there were no back-related defects or diagnoses listed.  

There are no service treatment records documenting treatment for, or complaints relating to, the Veteran's hips; however, the Veteran reports that she began to experience hip pain during service that radiated from her back.  

Following service, both VA and private medical treatment records reflect treatment for back pain that radiated into the Veteran's hips.  According to an October 2007 VA X-ray of the Veteran's lumbosacral spine, the impression was probable bilateral pars interarticularis defects.  An August 2010 letter from private physician Dr. Pickett at the Spine Neuro Center notes that the Veteran's lumbar films revealed grade 1 spondylolisthesis at L5-S1 that did not change with flexion and extension.  He did not see evidence of a radicular component.  

In a September 2010 physical medicine and rehabilitation treatment record, Dr. Robinson at the Spine Neuro Center provides that there was no known causative event of the Veteran's low back pain.  He noted an impression of low back pain, likely multi-factorial in origin.  He acknowledged that there were some facet changes noted on MRI, but that the patient was very young for it to be causing significant pain.  He also noted that midline back pain would be more suggestive of discogenic back pain, but provocative testing did not elicit any true back pain.  

A December 2012 private treatment record from Lakeside North documents pain at various locations, including the Veteran's back, and notes that the Veteran's symptoms began gradually and might be related to previous military-related injury.  The Veteran's assessments included back pain with radiation, bulging lumbar disc, and degeneration of the thoracic or lumbosacral intervertebral disc.  A July 2013 private treatment record from Dr. Foote includes assessments of lumbar disc degeneration with spondylolisthesis and facet with myofascial pain syndrome, and a notation that "other things are possible."  The treatment plan included taking an X-ray of the lumbar spine and short-term treatment on a trial basis, as further diagnostic tests or consultation might be necessary.  Based on a private July 2013 X-ray report, there was mild left curvature of the lumbar spine apexing at L3, and a grade 1 spondylolisthesis of L5 on S1 was noted with a possible pars defect.  Mild degeneration was noted within the sacroiliac joint spaces and the L5 disc space.  

In a December 2016 letter, Dr. Campbell from Lakeside North opined that the Veteran's current diagnoses of degenerative disc disease and bulging discs throughout the cervical and lumbar spine were incurred during her active military service.  Dr. Campbell wrote that the Veteran's in-service mechanical spine injury from November 2004 was related to her in-service cervical strain, and that it continued to worsen throughout the Veteran's spine and into her hips.  Dr. Campbell wrote that the Veteran's hip pain was secondary to her back pain.  He did not reference any diagnosis pertaining to the Veteran's hips.  According to Dr. Campbell, the Veteran's degenerative disc disease of the lumbar spine and her bulging discs were possible outcomes of the problems evaluated in her service treatment records, and he opined that they were therefore directly related to her 2004 service-related injuries.  

The Board finds that VA examinations are needed before it can adjudicate the Veteran's claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that for VA compensation purposes, congenital or developmental defects are not considered diseases or injuries.  See 38 C.F.R. §§ 3.303(c), 4.9.  Thus, in general, service connection may not be granted for congenital or developmental defects.  See 38 C.F.R. § 3.303(c).  However, under certain circumstances, service connection may be warranted for congenital or developmental diseases, as opposed to defects.  See VAOPGCPREC 82-90; see also 38 C.F.R. § 3.306.  Additionally, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90.  In light of this legal background and the X-ray reports noted above, which document possible pars defects of the Veteran's lumbar spine, a VA examination that addresses whether Veteran's claimed low back disability is due to a congenital or development defect is necessary on remand.  See 38 C.F.R. § 3.159(c)(4); see also VAOPGCPREC 82-90 (noting that guidance from medical authorities may be necessary regarding the proper classification of a medical condition at issue).  Additionally, in light of the December 2016 letter from Dr. Campbell, which suggests that the Veteran's claimed low back disability might have been caused or aggravated by her cervical spine disability, the examiner should provide an etiology opinion that addresses possible secondary service connection, if applicable.  See 38 C.F.R. § 3.159(c)(4).  

With respect to the Veteran's hips, pain alone is not considered a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  However, as a lay witness, the Veteran is competent to report observable symptoms, such as pain, and medical history.  Layno, 6 Vet. App. at 469.  Additionally, VA's duty to assist includes providing a medical examination or obtaining a medical opinion where, as here, there is competent evidence of symptoms of a disability, and an indication that the claimed disability might be related to the Veteran's service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, on remand, the Veteran should be afforded a VA examination that addresses the nature and etiology of her claimed bilateral hip disability.  

Regarding VA's duty to notify, the Veteran was provided with a VCAA notice letter in September 2007.  However, it only included information regarding establishing service connection on a direct basis.  As the theory of secondary service connection has been raised by the record, the Veteran should be afforded a supplemental VCAA notice letter regarding establishing secondary service connection claims.  See 38 U.S.C.A. § 5103.  

VA's duty to assist includes making attempts to obtain relevant records from Federal departments or agencies, including military records.  At the October 2016 hearing, the Veteran suggested that there might be outstanding service treatment records that have not been associated with the claims file.  Specifically, the Veteran maintained that she received treatment for her back condition while serving in Iraq in 2004, but service treatment records that had been associated with the claims file did not document such treatment.  The Board observes that the service treatment records in the claims file do contain records of treatment during the Veteran's tour of duty in Iraq, including some treatment records noting trigger point injections.  Nevertheless, in light of the Veteran's contention, on remand, the AOJ should attempt to obtain any outstanding service treatment records that have not been associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  

A review of the record indicates that there may be outstanding post-service medical treatment records pertaining to the Veteran's claims.  Specifically, an August 2009 private treatment record from an unidentified provider regarding the Veteran's low back pain notes former treatment by a physician named Dr. Mann.  September 2010 treatment records from the Spine Neuro Center reference a primary care physician named L. Reed-Johnson, and a chiropractor named R. Underkofler.  Additionally, an undated patient information form from Albertville Chiropractic lists the Veteran's primary care physician as Dr. Sawyer.  As there do not appear to be records from these medical providers in the claims file, on remand, the AOJ should make reasonable efforts to obtain these and any other outstanding treatment records that might be relevant to the Veteran's claims.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter that includes notice regarding establishing secondary service connection claims.  A copy of the letter should be associated with the claims file.  

2.	Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  

In particular, ask the Veteran to submit, or to complete a release for VA to obtain on her behalf, outstanding private treatment records from Dr. Mann, Dr. L. Reed-Johnson, Dr. R. Underkofler, and Dr. Sawyer.  

Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

3.	The AOJ should undertake appropriate development to obtain any outstanding service treatment records, to specifically include treatment during the Veteran's tour of duty in Iraq in or around 2004.  Efforts to obtain these records should be documented in the record.  Any records that are obtained should be associated with the claims file.  

4.	After completing the development requested in numbers (1), (2), and (3) above, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of her claimed low back disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

a)	The examiner should identify, with specificity, all current diagnoses pertinent to the Veteran's claimed low back disability.  

In identifying all pertinent diagnoses, the examiner should consider the above-noted medical treatment records and/or diagnostic reports that contain impressions or assessments of probable bilateral pars interarticularis defects, bulging lumbar disc, lumbar disc degeneration, facet with myofascial pain syndrome, and spondylolisthesis of L5 on S1 with a possible pars defect.  

b)	Indicate whether any diagnosed low back condition is: (i) a congenital or developmental disease, (ii) a congenital or developmental defect, or (iii) an acquired disease or injury.  

In rendering such opinion, the examiner should, at a minimum, consider and address the October 2007 VA X-ray report that includes an impression of probable bilateral pars interarticularis defect, and the July 2013 private X-ray report noting grade 1 spondylolisthesis of L5 on S1 with a possible pars defect.  
For VA purposes, the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs, and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See id.  

c)	For any congenital or developmental defect that is identified, the examiner should opine as to whether the Veteran now has any additional disability due to an in-service disease or injury superimposed upon such congenital or developmental defect.  

d)  For any congenital or developmental disease that is identified, the examiner should opine as to whether the disease clearly and unmistakably existed prior to service, and if so, whether it clearly and unmistakably underwent no permanent increase in severity as a result of active service, to include as due to performing activities such as lifting heavy boxes and supplies, performing duties while wearing full gear, and/or falling.  

The examiner should be advised that "clear and unmistakable" evidence means with a much higher degree of certainty than "as likely as not" or "very likely."  

e)  For each current diagnosis that is not a congenital or developmental defect, and/or did not preexist service:

i)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition is caused by, or otherwise etiologically related to, the Veteran's active military service, to include as due to performing activities such as lifting heavy boxes and supplies, performing duties while wearing full gear, and/or falling.  

In rendering such opinion, the examiner should, at a minimum, consider and address the Veteran's trigger point injections during service, the December 2004 recommendation to reduce Kevlar wear, and the February 2005 post-deployment assessment and report of medical history, in which the Veteran reported back pain during service, as described above.  

ii)  The examiner should opine as to whether it is at least as likely as not that the condition is caused OR aggravated by the Veteran's service-connected cervical spine disability.  

In rendering such opinion, the examiner should, at a minimum, consider and address the December 2016 letter from Dr. Campbell, which suggests that the Veteran's claimed condition is related to her in-service neck injuries and/or cervical spine disability, in addition to the February 2005 report of medical history, in which the Veteran noted that she had back pain, which she believed was caused by her neck.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  

If the Veteran's cervical spine disability is found to aggravate her claimed low back disability, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale should be provided for any opinion expressed.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

5.	After completing the development requested in numbers (1), (2), (3), and (4) above, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of her claimed bilateral hip disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

a)	The examiner should identify, with specificity, all current diagnoses pertinent to the Veteran's claimed bilateral hip disability.  

b)	The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition is caused by, or otherwise etiologically related to, the Veteran's active military service, to include as due to performing activities such as lifting heavy boxes and supplies, performing duties while wearing full gear, and/or falling.  

c)	The examiner should opine as to whether it is at least as likely as not that the condition is caused OR aggravated by the Veteran's claimed low back disability.  

In rendering such opinion, the examiner should consider and address the December 2016 letter from Dr. Campbell, which notes that the Veteran's hip pain is secondary to her back pain.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  

If the Veteran's claimed low back disability is found to aggravate her claimed bilateral hip disability, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale should be provided for any opinion expressed.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

6.	After completing the development requested above, and any other action deemed necessary, re-adjudicate the Veteran's claims, with consideration of all evidence received since the issuance of the May 2011 Statement of the Case.  If any of the benefits sought are not granted in full, furnish the Veteran and her representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matters should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  







______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


